                  Case 2:19-cv-00850-JCC Document 1 Filed 06/03/19 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     DONALD STEVENS ,                                        )
 9                                                           )     CASE NO.
                      Plaintiff,                             )
10                                                           )
             v.                                              )
11
                                                             )
     FIRST HEALTH GROUP CORP. ,
12                                                           )
                      Defendant.                             )
13                                                           )

14                             DEFENDANT FIRST HEALTH GROUP CORP.’S
                                       NOTICE OF REMOVAL
15

16           Pursuant to 28 U.S.C. § 1441, et seq., Defendant First Health Group Corp. (“First Health”),
17   by and through its attorneys of record, hereby gives notice of removal of this action from the
18   Superior Court of the State of Washington, King County, to the United States District Court for
19   the Western District of Washington. In support thereof, First Health states as follows:
20   I.      THE STATE COURT ACTION
21           1.       Plaintiff Donald Stevens (“Plaintiff”) has initiated this civil action against First
22   Health by Complaint, captioned Donald Stephens v. First Health Group Corp. (“State Court
23   Action”).
24           2.       The State Court Action was initiated under Washington Superior Court Civil Rule
25   3(a), by putative service on First Health dated May 3, 2019, and the Complaint has not been filed;
26   written demand was made on Plaintiff to file his lawsuit on May 31, 2019, and Plaintiff has until
27

     DEFENDANT FIRST HEALTH GROUP CORP.’S                                          KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     NOTICE OF REMOVAL - 1                                                         Seattle, Washington 98104
     CASE NO.                                                                             Main: (206) 223 1313
     #1250137 v1 / 44767-020                                                               Fax: (206) 682 7100
                  Case 2:19-cv-00850-JCC Document 1 Filed 06/03/19 Page 2 of 4



 1   June 14, 2019 to file the lawsuit with the court. See Wash. Super. Ct. Civ. R. 3(a). (See Declaration
 2   of Medora Marisseau, attached hereto as Exhibit A.)
 3           3.       Pursuant to 28 U.S.C. § 1446(a), copy of all process, pleadings, and orders that
 4   have been served on First Health in the State Court Action are attached hereto as Exhibit B.
 5           4.       The Summons and Complaint was served via special process server on May 3,
 6   2019. (See Declaration of Kim Depaepe, attached hereto as Exhibit C). As detailed in the
 7   Depaepe Declaration, Plaintiff served Aetna, the parent company of First Health. (Id.) Out of an
 8   abundance of caution—and without conceding whether Aetna is authorized to accept service for a
 9   subsidiary entity—First Health is nevertheless treating this date as the date of service. This Notice
10   of Removal is therefore timely filed pursuant to 28 U.S.C. § 1446(b)(1).
11           5.        Pursuant to 28 U.S.C. § 1446(d), First Health will file a copy of this Notice of
12   Removal with the Clerk of the Superior Court of the State of Washington. First Health will also
13   serve Plaintiff with a copy of this Notice of Removal.
14           6.       Pursuant to 28 U.S.C. § 93(a)(1), venue for this case is proper in the Western
15   District of Washington.
16           7.       In his Complaint, Plaintiff seeks damages for purported violations of the Telephone
17   Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, et seq., and the Washington Consumer
18   Protection Law, R.C.W.19.86, stemming from the alleged receipt of unsolicited calls. Id.
19   II.     Removal Pursuant to 28 U.S.C. § 1331 and 1367
20           8.       Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the
21   district courts of the United States have original jurisdiction, may be removed by the defendant or
22   defendants, to the district court of the United States for the district and division embracing the
23   place where such action is pending.”
24           9.       This Court has original jurisdiction over this civil action pursuant to 28 U.S.C. §
25   1331 because it involves a federal question. See 28 U.S.C. § 1331 (providing that district courts
26   shall have original jurisdiction over all civil actions arising under the “Constitution, laws, or
27   treaties of the United States”).

     DEFENDANT FIRST HEALTH GROUP CORP.’S                                         KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     NOTICE OF REMOVAL - 2                                                         Seattle, Washington 98104
     CASE NO.                                                                             Main: (206) 223 1313
     #1250137 v1 / 44767-020                                                               Fax: (206) 682 7100
                 Case 2:19-cv-00850-JCC Document 1 Filed 06/03/19 Page 3 of 4



 1           10.      Here, this Court has jurisdiction over the State Court Action because the Complaint
 2   alleges a cause of action under the Telephone Consumer Protection Act (“TCPA”).
 3           11.      Additionally, the Court has supplemental jurisdiction over Plaintiff’s related
 4   Washington Consumer Protection Law claim pursuant to 28 U.S.C. § 1367(a) as this claim
 5   involves the identical set of factual allegations as Plaintiff’s TCPA claim and arises under
 6   Washington’s state TCPA analogue.
 7           12.      The TCPA does not provide exclusive jurisdiction of the state courts, and therefore
 8   TCPA actions filed in state court can be removed to federal court under § 1441, regardless of the
 9   parties’ citizenship or residence. See, e.g., Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).
10           13.      Pursuant to 28 U.S.C. § 1441 and 1446, removal of the State Court Action to this
11   Court is appropriate.
12           WHEREFORE, Defendant First Health Group Corp. requests that this Court assume full
13   jurisdiction over the cause herein as provided by law.
14   Dated: June 3, 2019                            FIRST HEALTH GROUP CORP.
15
                                                    /s/ Medora A. Marisseau
16                                                  /s/ Ronald J. Friedman
                                                    Medora A. Marisseau, WSBA #23114
17                                                  Ronald J. Friedman, WSBA #41629
                                                    KARR TUTTLE CAMPBELL
18                                                  701 Fifth Avenue, Suite 3300
                                                    Seattle, WA 98104
19                                                  Telephone: 206-223-1313
                                                    Facsimile: 206-682-7100
20                                                  Email: mmarisseau@karrtuttle.com
21                                                           rfriedman@karrtuttle.com

22
                                                    Attorneys for Defendant First Health Group Corp.
23

24

25

26

27

     DEFENDANT FIRST HEALTH GROUP CORP.’S                                         KARR TUTTLE CAMPBELL
                                                                                 701 Fifth Avenue, Suite 3300
     NOTICE OF REMOVAL - 3                                                        Seattle, Washington 98104
     CASE NO.                                                                            Main: (206) 223 1313
     #1250137 v1 / 44767-020                                                              Fax: (206) 682 7100
                 Case 2:19-cv-00850-JCC Document 1 Filed 06/03/19 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE
 2           I, Natalie M. Tapias, affirm and state that I am employed by Karr Tuttle Campbell in King

 3   County, in the State of Washington. I am over the age of 18 and not a party to the within action.

 4   My business address is: 701 Fifth Ave., Suite 3300, Seattle, WA 98101. On this day, I caused to

 5   be filed with the United States District Court for the Western District of Washington at Seattle a

 6   true and correct copy of the Defendant First Health Group Corp.’s Notice of Removal by using the

 7   Court’s electronic filing system. I caused the same to be served on the parties listed below in the

 8   manner indicated.

 9     Michael C. Brubaker                                      Via U.S. Mail
       BRUBAKER LAW GROUP PLLC                                  Via Hand Delivery
10     11925 110th Ave.                                         Via Electronic Mail
       Kirkland, WA 98034                                       Via Overnight Mail
11     michael@brubakerlawgroup.com                             CM/ECF via court’s website
12     Attorney for Donald Stevens
13           I declare under penalty of perjury under the laws of the State of Washington that the
14   foregoing is true and correct, to the best of my knowledge. Executed on this 3rd day of June 2019,
15   at Seattle, Washington.
16

17                                                /s/ Natalie M. Tapias
                                                  Natalie M. Tapias
18                                                Litigation Legal Assistant

19

20

21

22

23

24

25

26

27

     DEFENDANT FIRST HEALTH GROUP CORP.’S                                        KARR TUTTLE CAMPBELL
                                                                                701 Fifth Avenue, Suite 3300
     NOTICE OF REMOVAL - 4                                                       Seattle, Washington 98104
     CASE NO.                                                                           Main: (206) 223 1313
     #1250137 v1 / 44767-020                                                             Fax: (206) 682 7100
